Case: 14-41345      Document: 00513237293         Page: 1    Date Filed: 10/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-41345                                 FILED
                                  Summary Calendar                         October 19, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
VAUDA VIRGLE SHIPP, JR.,

                                                 Petitioner-Appellant

v.

FRANK LARA, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-308


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Vauda Virgle Shipp, Jr., federal prisoner # 09724-062, appeals the
district court’s denial of his petition for habeas corpus relief pursuant to 28
U.S.C. § 2241. The district court determined that Shipp could not pursue relief
under § 2241 because he failed to show that relief under 28 U.S.C. § 2255 would
be inadequate or ineffective, as is required by the savings clause of § 2255.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41345    Document: 00513237293     Page: 2   Date Filed: 10/19/2015


                                 No. 14-41345

      We review the dismissal of a § 2241 petition de novo. Kinder v. Purdy,
222 F.3d 209, 212 (5th Cir. 2000). A federal prisoner may attack the validity
of his conviction in a § 2241 petition if he can meet the requirements of the
savings clause of § 2255. Id. The prisoner must make the showing that the
remedy under § 2255 would be “inadequate or ineffective to test the legality of
his detention.” § 2255(e); Reyes-Requena v. United States, 243 F.3d 893, 901
(5th Cir. 2001). A petitioner’s inability to meet the procedural requirements of
§ 2255 is insufficient to make the required showing. Pack v. Yusuff, 218 F.3d
451, 452-53 (5th Cir. 2000). Rather, a prisoner who wishes to proceed under
the savings clause must establish that his claim “is based on a retroactively
applicable Supreme Court decision which establishes that the petitioner may
have been convicted of a nonexistent offense” and that the claim “was
foreclosed by circuit law at the time when the claim should have been raised
in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena, 243
F.3d at 904.
      Shipp argues that he was convicted of a nonexistent offense because
Williams v. Texas, 505 S.W.2d 838 (Tex. Crim. App. 1975) and Descamps v.
United States, 133 S. Ct. 2276 (2013), invalidated one of the convictions
supporting his Armed Career Criminal Act enhancement. He also states that
his claim is based on Chambers v. United States, 555 U.S. 122 (2009), which he
argues is a retroactively applicable Supreme Court case. As Descamps and
Chambers address sentencing issues and have no effect on whether the facts
of Shipp’s case would support his conviction for the substantive offense, they
are not retroactively applicable Supreme Court decisions indicating that he
was convicted of a nonexistent offense.      See Wesson v. U.S. Penitentiary
Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002); In re Bradford, 660 F.3d 226,
230 (5th Cir. 2011). Additionally, Shipp’s reliance on Williams is misplaced as



                                       2
    Case: 14-41345   Document: 00513237293    Page: 3   Date Filed: 10/19/2015


                               No. 14-41345

it is not a Supreme Court decision. Accordingly, the judgment of the district
court is AFFIRMED.     Shipp’s motion for the appointment of counsel and
motion for remand are DENIED, and Shipp’s motion for leave to file a
supplemental brief is GRANTED.




                                     3